844 F.2d 1445
FIRST NATIONAL BANK IN DALLAS, Plaintiff-Appellee,v.DON ADAMS MINING COMPANY, INC., Terrance L. Dolan, Thomas J.Clear, Jr., Don R. Adams and Joe Fino,Defendants-Appellants.
Nos. 85-2184, 87-1495.
United States Court of Appeals,Tenth Circuit.
May 13, 1988.

Before McKAY, MOORE and TACHA, Circuit Judges.
Pursuant to Fed.R.App.P. 42(b) and the stipulation of the parties, this appeal is dismissed.  Our opinion, published at 840 F.2d 766, is withdrawn and our judgment is vacated.


1
The matter is remanded to the district court with instructions to vacate the judgment appealed.   United States v. Munsingwear, Inc., 340 U.S. 36, 71 S.Ct. 104, 95 L.Ed. 36 (1950).